

	

		II

		109th CONGRESS

		1st Session

		S. 218

		IN THE SENATE OF THE UNITED STATES

		

			January 31, 2005

			Mr. Kohl introduced the

			 following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Food Security Act of 1985 to provide

		  incentives to landowners to protect and improve streams and riparian

		  habitat.

	

	

		

			1.

			Stream habitat improvement program

			

				(a)

				In general

				Chapter 5 of subtitle D of title XII of the Food Security Act of

			 1985 (16 U.S.C.

			 3839bb et seq.) is amended by adding at the end the

			 following:

				

					

						1240Q.

						Stream habitat improvement program

						

							(a)

							In general

							The Secretary, in consultation with the State technical

				committees established under section 1261, shall establish within the Natural

				Resources Conservation Service a program to be known as the stream habitat

				improvement program (referred to in this section as the

				program).

						

							(b)

							Eligible projects

							

								(1)

								In general

								Under the program, the Secretary shall offer to enter into

				agreements under which the Secretary shall make cost-share payments to

				landowners to carry out on land owned by the landowners projects to—

								

									(A)

									protect streamside areas, including through the installation of

				riparian fencing and improved stream crossings;

								

									(B)

									repair in-stream habitat;

								

									(C)

									improve water flows and water quality, including through

				channel restoration;

								

									(D)

									initiate watershed management and planning in areas in which

				streams are in a degraded condition due to past agricultural or forestry

				practices; and

								

									(E)

									undertake other types of stream habitat improvement approved by

				the Secretary.

								

								(2)

								Priority projects

								The Secretary shall give priority to any landowner applicant

				that carries out a project to—

								

									(A)

									remove a small dam or in-stream structure;

								

									(B)

									improve fish passage, including through culvert repair and

				maintenance;

								

									(C)

									protect streamside areas;

								

									(D)

									improve water flows, including through irrigation efficiency

				improvements; or

								

									(E)

									improve in-stream flow quality or timing or temperature

				regimes.

								

								(3)

								Priority applicants

								To ensure that program projects address the causes of stream

				habitat degradation, the Secretary shall give priority to any landowner

				applicant that demonstrates that upland improvements associated with the stream

				habitat improvement (including erosion and nutrient management) have been, or

				will be, carried out.

							

							(c)

							Cost-Share payments

							

								(1)

								In general

								Except as provided in paragraphs (2) and (3), the Federal share

				of payments made under this section shall be equal to 80 percent of the total

				cost incurred by the landowner in carrying out a project described in

				subsection (b), as determined and approved by the Secretary.

							

								(2)

								Nonprofit partnership

								The Secretary shall provide a higher Federal share of payments

				than the share provided under paragraph (1) to a landowner that carries out a

				project in partnership with a nonprofit organization.

							

								(3)

								Priority projects

								The Secretary may provide a higher Federal share of payments

				than the share provided under paragraph (1) to a landowner that carries out a

				project described in subsection (b)(2).

							.

			

				(b)

				Funding and technical assistance

				

					(1)

					Funding

					Section 1241(a) of the Food Security Act of 1985 (16 U.S.C.

			 3841(a)) is amended by adding at the end the following:

					

						

							(8)

							The stream habitat improvement program under section 1240Q,

				using, to the maximum extent practicable, $60,000,000 in each of fiscal years

				2006 through 2008.

						.

				(2)Technical

			 assistanceSection 1241(b)(1)

			 of the Food Security Act of 1985 (16 U.S.C. 3841(b)(1) is

			 amended by striking paragraphs (1) through (7) and inserting

			 paragraphs (1) through (8).

				

